DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is unclear because of limitation “θ1 is a maximum tilt amount of the planetary rotor relative to the driven Oldham flange” in lines 24. This limitation is unclear since it’s not clear what the θ1 angle is. Figures 4 and 5 shows the θ1 angle but it does not appear to show an 
Claims 2-3 are rejected due to their dependence on claim 1.
Regarding claim 2:
The claim is unclear because of limitation “min{arctan ((CL7+CL8)/L6), arctan ((CL1+CL2)/L5)}” in line 18. This limitation is unclear because it’s unclear what this expression requires and the specification fails to further elaborate. For the sake of examination, the office has assumed this limitation requires the minimum of the two expressions arctan ((CL7+CL8)/L6) or arctan ((CL1+CL2)/L5).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO patent document WO 2017/110172 to Mukaide et al. (Mukaide)(see attached English language machine translation).
Mukaide discloses:
Regarding claim 1 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above):
A valve timing adjustment device (figures 1-4) for adjusting a valve timing of a valve (3A) that is opened and closed by a camshaft (3) with a torque transmitted from a crankshaft (2) at an internal combustion engine, the valve timing adjustment device comprising: 
a drive-side rotor (11 and 12) that is configured to be rotated synchronously with the crankshaft about a rotation center axis (X) that is coaxial with the camshaft (3); 
a driven-side rotor (21) that is configured to be rotated integrally (attached to the camshaft 3 via screw/bolt 35) with the camshaft (3) about the rotation center axis (X); 
an internal gear section (21A) that is formed at one of the driven-side rotor (21) and the drive-side rotor (11 and 12); 
a planetary rotor (22) that has a planetary gear section (22A) which is eccentric to the rotation center axis (X) and is meshed with the internal gear section (21A); 
an Oldham coupling (30, G1 and G2) that includes: 
a driven Oldham flange (G1) that is formed at another one of the driven-side rotor (21) and the drive-side rotor (11 and 12); 
a drive Oldham flange (G2) that is formed at the planetary rotor (22); and 
30) that is configured to synchronize rotation of the driven Oldham flange and rotation of the drive Oldham flange while permitting eccentricity between the driven Oldham flange and the drive Oldham flange (page 5, ¶4-8); and 
a thrust section (see figure 1 below, element A) that is formed at a portion which is other than the Oldham coupling, wherein the thrust section is configured to limit tilting (limits the tilting of the planetary rotor since the planetary rotor abuts the thrust section of plate 12) of the planetary rotor (22) relative to the driven Oldham flange when the thrust section contacts the planetary rotor (22) (22 abuts thrust section A in figure 1 below of 12) in an axial direction of the rotation center axis (X), wherein: 
the valve timing adjustment device is configured to satisfy a relationship of θ2> θ1 (inherent, the sliding clearance between 30, G1 and G2 results in tilting θ1 which is less than the tilting θ2 which is the result of the gap B in figure 1 below since the gap B results in larger tilting due to the larger gap B then the cumulative gap between 30, G1 and G2) where: θ1 is a maximum tilt amount of the planetary rotor (22) relative to the driven Oldham flange (G1)(inherent, there is tilt between the planetary rotor and the driven oldham flange due to the sliding clearance between 30, G1 and G2); and θ2 is a maximum tilt amount of the planetary rotor (22) in a clearance (see figure 1 below, element B) formed at the Oldham coupling (30, G1 and G2).  

    PNG
    media_image1.png
    735
    706
    media_image1.png
    Greyscale

Figure 1 - figure 1 from Mukaide, annotated by the examiner
Regarding claim 3:
The valve timing adjustment device according to claim 1, wherein the Oldham intermediate (30) is configured to generate an urging force for urging the driven Oldham flange (G1) and the drive Oldham flange (G2) away from each other (inherent, due to its rigid shape, the Oldham intermediate 30 urges the two structures apart from each other during operation in order to hold the components (drive-side rotor (11 and 12) and driven-side rotor (21)) at their proper angular orientation).  

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746